FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                       December 19, 2011
                                    TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                           Clerk of Court

 CHRIS ALLEN BROWNFIELD,
               Petitioner–Appellant,                          No. 11-3193
 v.                                                  (D.C. No. 5:10-CV-03166-SAC)
                                                               (D. Kansas)
 ROBERT SANDERS; KANSAS
 PAROLE BOARD,
               Respondents–Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       Petitioner, a state prisoner proceeding pro se, seeks a certificate of appealability to

appeal the district court’s denial of his § 2241 habeas petition. In 1987, Petitioner was

convicted of aggravated battery and aiding and abetting felony murder. He received a life

sentence for the felony murder conviction and a concurrent term of five to twenty years

for the aggravated battery conviction. In 1989, Petitioner was convicted of aggravated

battery, for which he received a consecutive sentence of ten to forty years’ imprisonment.

In 2006, the Kansas Parole Board considered Petitioner for parole but passed him to April

2009. Petitioner contended he was entitled to conditional release under Kansas law, but


       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
this contention was rejected by the Parole Board and the state courts. Petitioner then filed

this federal habeas action, in which he claimed he had a constitutional due process right to

good-time credits and conditional release. The district court found no legal merit to this

claim and therefore denied his request for habeas relief.

       Petitioner’s claim that he is entitled to conditional release is based on his

interpretation of several Kansas statutes and regulations. Under Kansas law, he argues,

his consecutive ten-to-forty-year sentence became controlling for purposes of conditional

release and good-time credits after he became parole eligible on the life sentence. The

Kansas Court of Appeals rejected this argument, holding that “there is nothing to suggest

that the legislature intended the [Kansas Department of Corrections] to redetermine an

inmate’s conditional release date on the consecutively imposed sentence once that inmate

becomes parole eligible on his initial sentence.” Brownfield v. Feleciano, 221 P.3d 642

(table), 2010 WL 174073, at *2 (Kan. Ct. App. 2010).

       “A state court’s interpretation of its own law is binding on a federal court

conducting habeas review.” House v. Hatch, 527 F.3d 1010, 1028 (10th Cir. 2008). The

district court appropriately applied this principle and considered whether Petitioner had a

due process right to conditional release based on the state court’s interpretation of its laws

rather than Petitioner’s contrary interpretation. After thoroughly reviewing Petitioner’s

brief and the record on appeal, we conclude that reasonable jurists would not debate the

district court’s conclusion that Petitioner had no liberty interest protected by the due

process clause under Kansas law. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                             -2-
Therefore, for substantially the same reasons given by the district court, we DENY

Petitioner’s request for a certificate of appealability and DISMISS the appeal.


                                                  ENTERED FOR THE COURT



                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -3-